Exhibit 10.1

SECOND AMENDMENT TO LEASE AND LEASE COMMENCEMENT AGREEMENT

This Second Amendment to Lease and Lease Commencement Agreement (“Second
Amendment”) is entered into on March 20, 2006, by and between WORKSTAGE-OREGON,
LLC, a Michigan limited liability company (“Landlord”), and ROYAL CARIBBEAN
CRUISES LTD., a Liberian corporation (“Tenant”).

RECITALS

A.           Landlord and Tenant entered into a Lease Agreement dated January
24, 2005 (the “Lease”), by which Tenant leased from Landlord certain Premises
described therein. Landlord and Tenant entered into a First Amendment to Lease
dated April 19, 2005 (the “First Amendment”). References herein to the Lease
shall include the First Amendment to Lease as well as this Second Amendment
where the context requires. Capitalized terms not defined herein shall have the
same meaning as set forth in the Lease.

B.           The Lease Term has commenced and Tenant has accepted possession of
the Premises. Section 1.2 of the Lease provides that the parties shall confirm
the Lease Commencement Date, the Rent Commencement Date, and the expiration date
of the Lease Term.

C.           A portion of the Premises is the subject of a condemnation action
by the State to be used as a right-of-way for Interstate 5. Landlord has deeded,
with the consent of Tenant, the portion of the Premises being condemned to the
State. As such, the legal description for the Premises needs to be modified.

D.           By this Second Amendment, Landlord and Tenant desire to: (i)
confirm the Lease Commencement Date, the Rent Commencement Date, and the
expiration date of the Lease Term, in satisfaction of Section 1.2 of the Lease;
(ii) amend the Lease to revise the legal description of the Premises; (iii) set
forth the parties’ understanding with respect to the completion of certain
improvements at the Premises; and (iv) set forth the parties’ understanding with
respect to a discount for Base Rent for the month of February, 2006, in
consideration of Tenant waiving its right to receive Per Diem Liquidated Damages
under Section 25 of the Lease.

TERMS AND CONDITIONS

NOW, THEREFORE, in consideration of the above recitals, the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

1.            Recitals. The foregoing recitals are true and correct and
incorporated herein by this reference.

 

1 – SECOND AMENDMENT TO LEASE

PDX/112037/138180/KMP/1394414.4

 


--------------------------------------------------------------------------------



 

 



 

2.

Confirmation of Lease Terms.

 

 

2.1

The Lease Commencement Date is January 5, 2006;

 

 

2.2

The Rent Commencement Date is February 4, 2006;

2.3         The expiration date of the Lease Term is January 4, 2026, unless
sooner terminated or extended as therein provided.

3.            Amendment to Legal Description. Exhibit “A” attached hereto is
hereby substituted in place of Exhibit “A” to the Lease, as previously amended
by the First Amendment.

4.            Rental Discount. Base Rent for the month of February, 2006, is
hereby discounted to $203,989.64, in consideration of Tenant’s waiver of any
right Tenant may have had to receive Per Diem Liquidated Damages under Section
25 of the Lease for any delay in receiving possession of the Premises. Tenant
has previously remitted payment of the Base Rent for the month of February,
2006.

5.            Completion of Additional Work. Some work remains to be performed
by Landlord to complete the Premises to the level that they are required to be
completed pursuant to Section 9.1 of the Basic Lease Information. The remaining
work to be completed by Landlord will be handled as punchlist items, and in
accordance with the procedures set forth in Section 3 of the Lease.

 

6.

Miscellaneous.

6.1         The Lease as modified herein remains in full force and effect and is
hereby ratified by Landlord and Tenant. In the event of any conflict between any
other part of the Lease and this Second Amendment, the terms and conditions of
this Second Amendment shall control. To the extent that this Second Amendment
may have been executed following any effective dates set forth herein, said
effective dates are hereby ratified, confirmed and approved.

6.2         This Second Amendment shall be binding upon and inure to the benefit
of the parties hereto and their successors and assigns.

6.3         This Second Amendment contains the entire agreement of Landlord and
Tenant with respect to the subject matter hereof, and may not be amended or
modified except by an instrument executed in writing by Landlord and Tenant.

 

2 – SECOND AMENDMENT TO LEASE

PDX/112037/138180/KMP/1394414.4

 


--------------------------------------------------------------------------------



 

 

 

The parties have executed this Second Amendment on the date first above written.

 

LANDLORD:

WORKSTAGE-OREGON, LLC, a Michigan limited liability company

By: /s/ JOHN C COTRELL

Its: President CEO

Date: March 25, 2006

 

TENANT:

ROYAL CARIBBEAN CRUISES LTD., a Liberian corporation

By: /s/ THOMAS F. MURRILL

Its: VP Human Resources, Chief HR Officer

Date: March 20, 2006

 

 

Exhibits (1):

Exhibit “A” – Legal Description for Premises (Eliminating ODOT strip of land
from Premises)

 

3 – SECOND AMENDMENT TO LEASE

PDX/112037/138180/KMP/1394414.4

 


--------------------------------------------------------------------------------



 

 

EXHIBIT “A”

DESCRIPTION

A UNIT OF LAND SITUATED IN THE ELIJAH W. RHEA DONATION LAND CLAIM (DLC) NUMBER
44 AND BEING LOCATED IN THE NORTHWEST QUARTER AND THE SOUTHWEST QUARTER OF
SECTION 15, TOWNSHIP 17 SOUTH, RANGE 3 WEST OF THE WILLAMETTE MERIDIAN IN THE
CITY OF SPRINGFIELD, LANE COUNTY, OREGON AND BEING MORE PARTICULARLY DESCRIBED
AS FOLLOWS:

BEING (A) ALL OF THE LANDS CONVEYED TO THE CITY OF SPRINGFIELD IN THAT CERTAIN
WARRANTY DEED RECORDED APRIL 3, 1992 IN REEL 1753R AT RECEPTION NUMBER 9218243
IN THE LANE COUNTY OREGON DEED RECORDS, TOGETHER WITH (B) A PORTION OF THE LANDS
CONVEYED TO THE CITY OF SPRINGFIELD IN THAT CERTAIN DEED RECORDED MARCH 6, 1992
IN REEL 1748R AT RECEPTION NUMBER 9212917 IN THE LANE COUNTY OREGON DEED
RECORDS. THE PERIMETER OF SAID PORTIONS BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE ELIJAH A. RHEA DLC NO. 44, IN SECTION
15, TOWNSHIP 17 SOUTH, RANGE 3 WEST OF THE WILLAMETTE MERIDIAN; THENCE ALONG THE
SOUTH LINE OF SAID DLC NO. 44, SOUTH 88°12’58” EAST 1217.99 FEET TO THE TRUE
POINT OF BEGINNING; THENCE LEAVING SAID SOUTH LINE, NORTH 04°40’22” EAST 101.44
FEET; THENCE NORTH 06°41’51” EAST 1,094.89 FEET; THENCE SOUTH 55°54’57” EAST
446.53 FEET (NORTH 57°42’13” WEST 480.32 FEET PER SAID WARRANTY DEED TO CHAMBERS
2000, LLC); THEN SOUTH 00°00’39” EAST 99.33 FEET (NORTH 01°47’55” WEST 99.33
FEET PER SAID WARRANTY DEED TO CHAMBERS 2000, LLC); THENCE SOUTH 45°28’57” EAST
200.40 FEET (NORTH 47°16’13” WEST 200.40 FEET PER SAID WARRANTY DEED TO CHAMBERS
2000, LLC), TO THE WESTERLY RIGHT OF WAY OF SPORTS WAY (AS DESCRIBED IN DEED OF
DEDICATION RECORDED DECEMBER 4, 1973 IN REEL 667R AT RECEPTION NO. 7354193 OF
THE LANE COUNTY OREGON DEED RECORDS); THENCE ALONG SAID WESTERLY RIGHT OF WAY,
SOUTH 02°02’50” WEST 28.44 FEET (NORTH 00°15’34” EAST 28.44 FEET PER SAID
WARRANTY DEED TO CHAMBERS 2000, LLC); THENCE LEAVING SAID WESTERLY RIGHT OF WAY
LINE AND ALONG A PROJECTION OF THE SOUTHERLY RIGHT OF WAY OF MAPLE ISLAND ROAD
(AS DESCRIBED IN DECLARATION OF DEDICATION RECORDED FEBRUARY 27, 2001 IN
INSTRUMENT NO. 2001-010245 OF THE LANE COUNTY OREGON DEED RECORDS) AND ITS
WESTERLY PROJECTION, SOUTH 88°13’38” EAST 580.13 FEET (SOUTH 89°59’06” WEST
580.13 FEET PER SAID WARRANTY DEED TO CHAMBERS 2000, LLC) TO THE EAST LINE OF
THOSE LANDS DESCRIBED IN SAID RECEPTION NOS. 9212917 AND 9218243; THENCE LEAVING
SAID SOUTHERLY LINE AND ALONG THE EAST LINE OF SAID RECEPTION NOS. 9212917 AND
9218243, SOUTH 02°12’16” WEST 619.98 FEET (NORTH 00°25’00” EAST PER SAID
WARRANTY DEED TO CHAMBERS 2000, LLC) TO THE NORTH LINE OF A 70-FOOT WIDE STRIP
OF LAND; THENCE ALONG A LINE 70.00 FEET FROM AND PARALLEL WITH THE SOUTH LINE OF
SAID DLC NO. 44, NORTH 88°12’58” WEST 583.43 FEET TO A POINT 5.00 FEET WESTERLY
OF THE WESTERLY RIGHT OF WAY OF SPORTS WAY DESCRIBED IN DEED DEDICATION TO THE
PUBLIC RECORDED ON DECEMBER 4, 1973, IN REEL 667R, RECEPTION NO. 7354193 OF THE
LANE COUNTY OREGON DEEDS AND RECORDS; THENCE ALONG A LINE 5.00 FEET FROM AND
PARALLEL WITH SAID WESTERLY RIGHT OF WAY, SOUTH 02°02’50” WEST 70.00 FEET TO THE
SOUTH LINE OF SAID DLC NO. 44; THENCE ALONG SAID SOUTH LINE, NORTH 88°12’58”
WEST 618.33 FEET (NORTH 89°59’46” EAST PER SAID WARRANTY DEED TO CHAMBERS 2000,
LLC) TO THE TRUE POINT OF BEGINNING ALL LYING WITHIN THE CITY OF SPRINGFIELD,
LANE COUNTY, OREGON.

 

 

1 – EXHIBIT “A”

PDX/112037/138180/KMP/1394414.4

 

 

 